 1

 2

 3

 4

 5

 6

 7
                              UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 8
                                       AT SEATTLE
 9

10            ABU KHALID ABDUL-LATIF,                     CASE NO. C13-1715JLR

11                                Petitioner,             ORDER DENYING MOTION
                    v.                                    FOR RELIEF FROM JUDGMENT
12
              UNITED STATES OF AMERICA,
13
                                  Respondent.
14

15            Before the court is pro se Petitioner Abu Khalid Abdul-Latif’s second motion for

16   relief from judgment pursuant to Federal Rule of Civil Procedure 60(b). (Mot. (Dkt.

17   # 38).) Mr. Abdul-Latif seeks relief from the court’s January 30, 2014, order denying his

18   motion to set aside or correct his sentence pursuant to 28 U.S.C. § 2255. (Id. at 1; see

19   also 1/30/14 Order (Dkt. # 11).) The court DENIES the motion for the reasons set forth

20   below.

21            In December 2017, Mr. Abdul-Latif filed a motion for relief from judgment under

22   Rule 60(b). (See 12/12/17 Mot. (Dkt. # 33).) The court referred that motion to the Ninth


     ORDER - 1
 1   Circuit upon finding that the motion attacked the integrity of the grand jury proceedings,

 2   not Mr. Abdul-Latif’s § 2255 proceedings, and thus was in substance a second or

 3   successive § 2255 motion that required certification by the Ninth Circuit. (1/25/18 Order

 4   (Dkt. # 36) at 3-5.) As the court explained in its order referring Mr. Abdul-Latif’s

 5   motion, a district court must treat a Rule 60(b) motion as a second or successive habeas

 6   petition unless it attacks some defect in the integrity of the federal habeas proceeding.

 7   (Id. at 3 (quoting Gonzalez v. Crosby, 545 U.S. 524, 524 (2005).)

 8          In the present motion, Mr. Abdul-Latif expressly states that he seeks relief under

 9   Rule 60(b) because “he was not afforded a fair hearing and reliable determination [of] his

10   claims . . . on his § 2255 motion.” (Mot. at 2.) Specifically, Mr. Abdul-Latif argues that

11   the court deprived him of a meaningful opportunity to be heard when it denied his request

12   to appoint counsel and declined to hold an evidentiary hearing on his § 2255 motion. (Id.

13   at 3.) Mr. Abdul-Latif suggests that he is entitled to relief under Rule 60(b)(4), which

14   permits a court to grant relief from judgment where “the judgment is void,” and Rule

15   60(b)(6), which contemplates relief from judgment for “any other reason that justifies

16   relief.” (Id. at 2-3; 21-22; 23); see also Fed. R. Civ. P. 60(b)(4), (6).

17          Mr. Abdul-Latif’s motion is untimely. A motion for relief under Rule 60(b)(4) or

18   Rule 60(b)(6) must be made within a reasonable time. Fed. R. Civ. P. 60(c)(1). “What

19   constitutes reasonable time depends upon the facts of each case, taking into consideration

20   the interest in finality, the reason for delay, the practical ability of the litigant to learn

21   earlier of the grounds relied upon, and prejudice to the other parties.” Lemoge v. United

22   States, 587 F.3d 1188, 1196-97 (9th Cir. 2009) (quoting Ashford v. Steuart, 657 F.2d


     ORDER - 2
 1   1053, 1055 (9th Cir. 1981)) (internal quotation marks omitted). In brief, “relief [under

 2   Rule 60(b)] may only be granted where the petitioner has diligently pursued review of his

 3   claims.” Foley v. Biter, 793 F.3d 998, 1004 (9th Cir. 2015). Mr. Abdul-Latif filed this

 4   motion nearly four years after the court denied his first § 2255 motion.1 The grounds for

 5   his motion were known and available to him in April 2014, when the court entered

 6   judgment on his § 2255 motion. (See Judgment (Dkt. # 18).) Even allowing Mr.

 7   Abdul-Latif the solicitude due pro se litigants, the court finds that he failed to move for

 8   relief under Rule 60(b) within a reasonable period. See, e.g., Kingdom v. Lamerque, 392

 9   F. App’x 520, 521 (9th Cir. 2010) (finding untimely a Rule 60(b)(6) motion filed more

10   than one year after the district court’s denial of the petitioner’s habeas petition);

11   Rodriguez v. Mitchell, 252 F.3d 191, 201 (2d Cir. 2001) (Rule 60(b)(6) motion filed more

12   than three years after the court denied the petitioner’s habeas petition was an

13   unreasonable delay).

14          Moreover, Mr. Abdul-Latif’s motion fails on the merits. Mr. Abdul-Latif provides

15   no reason for the court to conclude that it erred in denying him counsel and declining to

16   hold an evidentiary hearing on his § 2255 motion. (See 1/30/14 Order; see also 4/7/14

17   Order (denying Mr. Abdul-Latif’s motion for reconsideration of the court’s order on his

18   § 2255 motion).)

19   //

20
            1
                Since the court denied Mr. Abdul-Latif’s first § 2255 motion, he has sought permission
21
     to file a second and successive § 2255 motion on more than one occasion. See, e.g., Abdul-Latif
     v. United States, No. C14-1997JLR (W.D. Wash.), Dkt. # 1. The present motion focuses on this
22   court’s denial of Mr. Abdul-Latif’s first § 2255 motion. (See Mot. at 1.)


     ORDER - 3
 1         For the foregoing reasons, the court DENIES Mr. Abdul-Latif’s motion for relief

 2   from judgment (Dkt. # 38).

 3         Dated this 9th day of January, 2019.

 4

 5                                                 A
                                                   The Honorable James L. Robart
 6
                                                   U.S. District Court Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 4
